Citation Nr: 1219734	
Decision Date: 06/05/12    Archive Date: 06/13/12

DOCKET NO.  08-35 122	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for a fungal infection of the left hand and, if so, whether service connection is warranted.

2.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for residuals of pneumonia and, if so, whether service connection is warranted.

(An additional claim of entitlement to nonservice-connected pension benefits is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The Veteran served on active duty from January 1946 to November 1947.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The claim of entitlement to nonservice-connected pension benefits is the subject of a separate but concurrently-issued decision.  See BVA Directive 8430, Decision Preparation and Processing, 14(c)(1) (providing that "[m]atters arising out of two or more agencies of original jurisdiction will be addressed in separate decisions, each such decision addressing the matter, or matters, within the jurisdiction of one of the agencies of original jurisdiction"); see also 14(c)(10)(a)(4) (providing that because they differ from other issues so greatly, separate decisions shall be issued in corpus of estate and income determinations in order to produce more understandable decision documents).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As concerning the petition to reopen the claim for service connection for residuals of pneumonia, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.  Whereas the Board is going ahead and deciding the claim for the fungal infection of the left hand.



FINDINGS OF FACT

1.  In February 1948, the RO initially considered and denied the Veteran's claim for service connection for fungus of his left hand.  He did not appeal that decision.

2.  In May and September 1990, the RO determined there was not new and material evidence to reopen this claim, and he again did not appeal.

3.  The additional evidence received since that most recent September 1990 decision does not relate to an unestablished fact necessary to substantiate this claim, is cumulative or redundant of evidence already considered, and does not raise a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  Since not appealed, the RO's September 1990 decision considering and denying the Veteran's petition to reopen his claim for service connection for fungus of the left hand is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011). 

2.  And there is no new and material evidence since that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that when considering petitions to reopen claims that, as here, have been previously considered, denied, and not appealed, VA must both notify the claimant of the evidence and information necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish entitlement to service connection that were found insufficient in the previous denial.  VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).

Still yet, in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim - including the "downstream" disability rating and effective date elements.

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran was provided a notice letter in April 2007 informing him of the evidence needed to substantiate his claim and apprising him of what evidence VA was obligated to obtain or to assist him in obtaining and what information or evidence he was responsible for providing.  The letter also discussed the "downstream" disability rating and effective date elements of his claim, in compliance with Dingess, and specifically addressed the additional Kent requirements as well, including specifically in terms of apprising him of the reasons his claim was previously denied.  He received that letter subsequent to the initial adjudication of his claim in April 2007, so not in the preferred sequence.  But since the claim was readjudicated in a September 2008 SOC and March 2010 SSOC, the mere fact that he received that notice after the initial adjudication of his claim is nonprejudicial, i.e., harmless error because his claim has been readjudicated since providing all necessary VCAA notice.  That is to say, the timing error in the provision of the notice has been rectified ("cured").  See again Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (indicating the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect.  See again also Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  The U.S. Supreme Court has explained that the Veteran, as the pleading party, not VA, has the evidentiary burden of proof of showing how a VCAA notice error in either timing or content is unduly prejudicial, meaning outcome determinative of his claim.  See Shinseki v. Sanders, 129 S. Ct. 1626 (2009).  And there is no such pleading or allegation in this instance.

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim that is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), VA treatment records, and private treatment records.  

A treatment note from service dated October 28, 1946, when the Veteran served aboard the USS Lindenwald (LSD-6), indicated he had a small lesion on the glans penis for the past three days.  Darkfield and blood Kahn examinations at the Long Beach, California, U.S. Naval Hospital that date were negative.  On his NOD in May 2006 and on his substantive appeal (VA Form 9) in October 2008, he essentially stated that the notation in service of treatment for the small lesion on his glans penis on October 28, 1946, is wrong.  He maintains he was actually treated for fungus of his left hand instead.  He therefore argues that VA should attempt to obtain the accurate records from the USS Lindenwald's log and the naval hospital.  

There is a presumption of administrative regularity to agency actions, however.  As the Court stated in Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926), "principles of administrative regularity dictate a presumption that Government officials have properly fulfilled their official duties."  That is, absent clear and convincing evidence to the contrary, the official acts of public officials are presumed to have discharged their duty.  See also Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  As such, the Veteran's bare, unsubstantiated, statement that the examiner in service erroneously noted treatment of his penis instead of his left hand on October 28, 1946, without more, is simply insufficient to counter the explicit findings of the examiner.  In addition, the Board notices that this treatment record was generated with a view towards ascertaining the Veteran's state of physical fitness at that time; it is akin to a statement of diagnosis and treatment and, thus, of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care); Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence, such as the medical treatment records, has greater probative value than reported history).  See also Struck v. Brown, 9 Vet. App. 145 (1996) (discussing how contemporaneous medical findings may be given more probative weight than contrary evidence offered years later, long after the fact).

Therefore, this in-service treatment record is probative evidence that the Veteran was not experiencing any left hand condition at the time that he has alleged.  Hence, the Board finds that remanding for a search of the ship's log or treatment records from the Long Beach, California, U.S. Naval Hospital to uncover evidence that the Veteran was, in fact, treated for a fungus of the left hand as opposed to the noted penis lesion on October 28, 1946, will needlessly cause unwarranted delay and expenditure of already scarce VA resources.  See Counts v. Brown, 6 Vet. App. 473, 478-79 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").

And the duty to provide a VA examination and opinion only applies to a claim to reopen a finally adjudicated decision if new and material evidence is presented or secured.  3.159(c)(4)(C)(iii).  Here, the Board is determining there is no new and material evidence to reopen this claim.  Hence, there is no requirement to have the Veteran examined for a medical nexus opinion unless and until he first satisfies this preliminary requirement of presenting new and material evidence to reopen this claim.  

The Board therefore is satisfied VA has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A.

II.  Analysis

The RO initially considered and denied this claim for service connection for fungus of the left hand in February 1948.  Of record were the Veteran's STRs, including the report of his November 1947 separation examination that was unremarkable for any complaints, findings or indication of such a fungal infection or skin disorder of any sort.

Also of record, as mentioned, was a treatment note dated October 28, 1946, when the Veteran served aboard the USS Lindenwald, indicating he had a small lesion on his glans penis for the past three days.  Darkfield and blood Kahn examinations at the Long Beach, California, U.S. Naval Hospital that date were negative, however.

That RO decision denying that initial claim was not appealed, so that decision became final and binding on him based on the evidence then of record.  See U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103. 

In March 1988, the Veteran again requested service connection for fungus of his left hand.  He stated that, during service, he had been treated and hospitalized for fungus of his left hand for over a week and was unable to use this hand for two months.  Of record was a private physician's statement dated in October 1989 listing the dates of the Veteran's office visits and conditions treated from 1965 to 1985.  As pertinent here, in May 1981 two lesions indentified as squamous cell carcinoma were excised from the Veteran's left hand and forearm.

In May and September 1990 decisions, the RO determined there was not new and material evidence to reopen this claim of entitlement to service connection for fungus of the left hand.  The RO noted that the Veteran's STRs were unremarkable for any complaint, finding or treatment of a left hand skin condition, so including of the type alleged.

Whenever the Board is making a finding or a conclusion involving the finality of a prior rating decision, including as it relates to claims to reopen and questions of timeliness of an NOD or appeal, the Board must consider whether 38 C.F.R. § 3.156(b) and (c) apply.  According to 38 C.F.R. § 3.156(b), new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period.  Thus, VA must assess any evidence submitted during the relevant period (within a year of notice of a rating decision) and make a determination as to whether it constitutes new and material evidence relevant to a pending claim, regardless of whether the relevant submission might otherwise support a new claim.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  In this regard, however, the Board points out that submission of additional evidence does not extend the period for initiation of an appeal by submission of a timely NOD.  38 C.F.R. § 20.304 (2011).  However, if new and material evidence is found during this period, the decision does not become final.  Id.

Similarly, according to 38 C.F.R. § 3.156(c), the receipt or submission of service department records following a decision, if not considered in the decision, will negate the finality of the decision or need to submit new and material evidence to reopen the claim.

Here, the last prior final and binding decision pertaining to the left hand claim was on September 11,1990.  The Veteran was notified of that decision in an October 1, 1990 letter.  In a letter received on September 28, 1990, so in the interim, which apparently had not yet been considered by the RO, he submitted correspondence with attached evidence.  As pertinent to his left hand claim, he submitted a duplicate copy of the private physician's statement dated in October 1989 noting that, in May 1981, two lesions identified as squamous cell carcinoma were excised from the Veteran's left hand and forearm.  But this same evidence already had been considered in the September 1990 decision.  His statements and evidence, therefore, do not constitute new and material evidence and do not have any effect on the finality of the September 1990 rating decision.  Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  The RO sent him a letter dated October 22, 1990, informing him of this same conclusion.


In March 2006, he again requested that his claim be reopened.  And since he did not appeal that earlier September 1990 decision, the Board has to initially determine whether there is new and material evidence since that earlier decision because it is final and binding on him based on the medical and other evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.  See also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines there is no new and material evidence, this is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claims is neither required nor permitted.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

The Veteran may be awarded service connection by showing that he has disability resulting from disease or injury incurred in or aggravated by his active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires:  (1) evidence of current disability; (2) evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) evidence of a nexus or link between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Disorders diagnosed after discharge may be service connected if the evidence, including that pertinent to service, establishes the disorders were incurred in service.  38 C.F.R. § 3.303(d). 


If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.

When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In the absence of an appeal, however, decisions denying claims are final and binding on the Veteran based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  So to reopen a claim, as here, that has been previously considered, denied, and not appealed, to warrant review of the prior disposition concerning it, there has to be new and material evidence concerning the claim.  See 38 U.S.C.A. § 5108.

When a claim to reopen is presented, a two-step analysis is performed. 

The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

In making this new-and-material evidence determination, the Board need only look back to the last final and binding denial of the claim, irrespective of the specific basis of that denial, so regardless of whether it was a prior decision on the underlying merits or, instead, a prior petition to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996). 


Second, if VA determines that the evidence since submitted or otherwise obtained is new and material, VA may then reevaluate the merits of the claim on the basis of all evidence of record (i.e., conduct a de novo review), but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step is applicable only when the preceding step has been satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).

Since the last prior final and binding decision in September 1990, the Veteran has submitted VA treatment records, private treatment records, and his personal written statements.

But as concerning his VA and private treatment records, the determinative issue is not so much whether he has the disability at issue, rather, whether it is related or attributable to his military service or dates back to his service.  And these additional VA and private treatment records merely show current treatment for actinic keratosis of the left hand in May and June 2002.  Merely showing additional evaluation and treatment of the disability at issue is insufficient reason to reopen the claim.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993) (medical evidence that merely documents continued diagnosis and treatment of disease, without addressing other crucial matters such as causation, does not constitute new and material evidence).  See also Cox v. Brown, 5 Vet. App. 95, 99 (1993) and Morton v. Principi, 3 Vet. App. 508, 509 (1992).  In fact, even before the last final and binding denial in September 1990, the Veteran already had submitted evidence of treatment of a left hand condition in May 1981.  So there was no disputing he had this claimed disability even then.  Therefore, additional evidence just tending to reiterate that he does adds nothing of substance to the claim, especially in terms of relating this disorder to his military service.


In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court clarified that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical nexus opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.  This additional evidence mentioned, however, does not meet even this lesser standard as might warrant the scheduling of a VA compensation examination.

In regards to his written statements, the Veteran continues to maintain that his STRs document treatment for a left hand condition, and that he still has the disability for which he was treated in service.  But he made these same allegations when the RO previously considered and denied his claim, including in September 1990.  Thus, merely reiterating these allegations is not new evidence.  See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Indeed, arguments based on what amounts to the same evidence of record at the time of the previous final denials do not constitute the presentation of new and material evidence.  Untalan v. Nicholson, 20 Vet. App. 467 (2006).

He has, however, expanded on his assertion.  For the first time, he alleges that on October 28, 1946, when his STRs note treatment for a small lesion on his glans penis, he in actuality received treatment instead for fungus of his left hand.  Evidence is presumed credible for the purpose of determining whether it is new and material to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510 (1992).  But Justus does not require VA to consider the patently incredible to be credible, nor does it require the Board to blindly accept any posited allegation as necessarily true, as a matter of course.

So, in sum, none of the additional evidence since the last prior final and binding denial of this claim in September 1990 addresses the element of service connection that was missing in that prior denial of the claim, i.e., proof that any current skin disorder was incurred in service.  Thus, there is no new and material evidence to reopen the claim, and the petition must be denied.  38 C.F.R. § 3.156.  Furthermore, in the absence of new and material evidence, the benefit-of-the-doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993). 


ORDER

The petition to reopen the claim for service connection for fungus of the left hand is denied. 


REMAND

The Veteran also contends he has submitted new and material evidence to reopen his claim for service connection for residuals of pneumonia.

It was pointed out in Kent that VA must notify a Veteran of the evidence and information that is necessary to reopen the claim and must notify him of the evidence and information that is necessary to establish his entitlement to service connection.  The Court went on to explain that VA's obligation to provide him with notice of what constitutes new and material evidence to reopen a 
service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary look at the bases for the denial in the prior decision and to respond with a notice letter describing what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, VA must in effect "tailor" the letter to the specific facts of each individual case.

Here, however, the Veteran has not received any such notice regarding this claim as the VCAA letter sent in April 2006 related to a de novo claim of entitlement to service connection for residuals of pneumonia, rather than to the threshold preliminary requirement that there first be new and material evidence to reopen this claim since it has been previously considered, denied, and not appealed.  The Board, therefore, is directing the providing of this notice to satisfy Kent.

Accordingly, this claim is REMANDED for the following additional development and consideration:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This additional notice letter must not only describe the requirements for establishing his entitlement to service connection for residuals of pneumonia, but must also discuss what would constitute new and material evidence to reopen this claim and, in the process, must describe what evidence would be necessary to substantiate the element (medical nexus) required to establish service connection that was found insufficient in the previous denial of this claim.  See Kent, supra. 

To this end, he should be apprised of the reasons and bases for the February 1948 denial of this claim (and the subsequent September 1990 denial) so he will have the opportunity, in response, to provide the type of evidence and information needed to overcome these prior shortcomings.  This also includes apprising him of the applicable statutes and regulations, both regarding the finality of the decisions denying this claim previously and of those for establishing his underlying entitlement to service connection. 

2.  After giving him time to respond to this additional notice, readjudicate the Veteran's petition to reopen this previously considered and denied claim for service connection for residuals of pneumonia.  If this claim is not granted to his satisfaction, send him and his representative and supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


